Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The amendment filed 1/20/21 has been entered.  

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-14 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alderson (US 2004/0145607) and Hartrell et al (US 2017/0083196).

5.	Regarding claim 1, Alderson shows a computing system comprising a memory resource and a processing resource executing instructions stored in the memory resource (para 37, Figure 1 – note the memory and processing system) to display a first panel at a first location on a graphical user interface (Figure 5, para 42-43 – the first panel is presented at a particular location on the GUI), assign a first index value to a first input source of the first panel of a graphical user interface (GUI) (para 42-43 – note the identifier value assigned to an element on the panel in the interface.  The element may be an input source such as the radio button in para 46, Figure 4); receive an action event corresponding to the first input source and responsive to a receipt of the action event, generate a second panel and display it at second location of the GUI (para 38, 40, 43, 45-46 – see when the user is prompted (para 27, 43 specifically) regarding an input source such as the static control, the response to the prompt generates and displays separately the next panel or dialog to be read as in para 43, 45-46); responsive to a generation of the second panel, generate a second input source of the second panel of the GUI (another static control or the radio button, see para 46); and alter the first index value assigned to the first input source to a second index value and assign a third index value to the second input source of the second panel (see the values such as in para 43-45 and 48-53.  This helps set up the order of the sequence of panels and input sources to be read) wherein an order of the audio presentation is defined by a quantitative value of the second index value and the third index value (again see para 43-45 and Figure 5 and note the sequence order of the audio presentation of the speech reader is defined by the quantitative values of the indices including the second and third index values).  Alderson does not go into the specific details of generating the second panel per se upon the action event/prompt, but does show the reader will output or navigate to the second panel.  Furthermore, Hartrell shows generating a second panel upon a user action event/prompt, in order to navigate to another panel (para 24, 36 – note how the panel is then generated onto the GUI and for example in para 36 this is in response to an action event such as a prompt).  It would have been obvious to a person with ordinary skill in the art to have this in Alderson, because it would provide an efficient way to guarantee navigating to a second panel upon an action event or prompt.  

6.	Regarding claim 2, the processing resource to assign the second index value is further to prevent a screen reader associated with the computing system from providing an audio presentation of data describing the first input source that has been assigned the second index value (see Alderson para 62, 67 and note that those specific input source elements are dismissed/prevented from being read out by the audio reader).

7.	Regarding claim 3, the second index value may be a negative value (see Alderson para 49-55, also see para 67 and note that FALSE may be interpreted as -1).

8.	Regarding claim 4, the processing resource to receive an action event is further to receive at least one of a selection event and a focus event (note the alternative recitation in the claim and only one of these need be shown – see the prompt which is a selection event in Alderson para 27, 28, and 43).

9.	Regarding claim 5, the selection event comprises at least one of a mouse selection event, a touch selection event, and an audio selection event, and wherein the focus event comprises at least one of a mouse focus event, a touch focus event, and an audio focus event (note the alternative recitation in the claim and only one of these need be shown – see the selection which may be standard windows selection such as a mouse click in Alderson para 19 and Hartrell para 51).
10.	Regarding claim 6, the processing resource to receive the action event is further to disable a subsequent action event corresponding to the first input source responsive to the first input source being assigned the second index value (such as dismissing the input source element in Alderson para 62, 67).

11.	Regarding claim 7, the second input source of the second panel is assigned the first index value (Alderson shows how additional panels may be assigned an identifier value to designate an order of being read in para 43-45, Figure 5.  The positive value denotes an order in the sequence in Figure 5 and para 43).

12.	Regarding claim 8, the processing resource is further to, responsive to traversing the first index value, provide, via a speech reader associated with the computing system, an audio presentation of data describing the second input source assigned the first index value (Alderson para 43-45 – the speech reader steps through the panel input source elements and reads them out).

13.	Regarding claim 9, the first index value is a positive value (Alderson shows these are the identifiers for elements being read, see para 43-45, Figure 5).

14.	Regarding claim 10, Alderson shows a method to provide an audio presentation (abstract) and comprising: assigning a first plurality of index values to a first plurality of input sources corresponding to a first panel of a graphical user interface (GUI) (para 42-43 – note the identifier value assigned to an element on the panel in the interface.  The element may be an input source such as the radio button in para 46, Figure 4); receiving a first action event having one of the first plurality of index values from one of the first plurality of input sources and generating, responsive to receiving the first action event with one of the first plurality of index values, a second panel output of the GUI (para 38, 40, 43, 45-46 – see when the user is prompted (para 27, 43 specifically) regarding an input source such as the static control, the response to the prompt generates the next panel or dialog to be read as in para 43, 45-46); assigning the first plurality of index values to a second plurality of input sources of the second panel and assigning a second plurality of index values to the first plurality of input sources (para 43-45, Figure 5 shows how a second plurality of input source elements may be assigned the first identifier value to change an order of being read.  The value denotes an order in the sequence in Figure 5 and para 42-43.  As such, a second plurality of index values/identifiers is then assigned to the first plurality of input sources, see para 43, 48, 52, Figures 5, 6A); providing a first audio presentation of a description of the second plurality of input sources responsive to receiving a second action event having one of the first plurality of index values (para 42, 45, 46, Figure 6B) wherein an order of the audio presentation is defined by a positive quantitative value of the first plurality of index values assigned to the corresponding second plurality of input sources (see para 43-45 and Figure 5 and note the sequence order of the audio presentation of the speech reader is defined by a quantitative value of the plurality of indices assigned to the plurality of input sources); and preventing a second audio presentation of a description of at least one input source of the first plurality of input sources responsive to receiving a third action event having one of the second plurality of index values when the second plurality of index values include a negative quantitative value (when for example an input source element is dismissed as in para 62, 67 and also note how a dismissed panel may get a FALSE or negative value as in para 62, 67).  Alderson does not go into the specific details of generating the second panel per se upon the action event/prompt, but does show the reader will output or navigate to the second panel.  Furthermore, Hartrell shows generating a second panel upon a user action event/prompt, in order to navigate to another panel (para 24, 36 – note how the panel is then generated onto the GUI and for example in para 36 this is in response to an action event such as a prompt).  It would have been obvious to a person with ordinary skill in the art to have this in Alderson, because it would provide an efficient way to guarantee navigating to a second panel upon an action event or prompt.  
15.	Regarding claim 11, Alderson assigns an index value comprising a zero value to a plurality of header input sources corresponding to a header of the GUI (see para 47 and 62 and note that the non-static control which includes a header, is not assigned a positive value for actively being stepped through, but it is not yet dismissed either.  The “no prompt” value is equivalent to a zero value).

16.	Regarding claim 12, note providing a third audio presentation of a description of at least one of the plurality of header input sources that is assigned the index value comprising the zero value after providing the second audio presentation of a description of the second plurality of input sources that are assigned the first index value (Alderson para 45-47, after the static controls with positive values are read, the non-static or header element is read).

17.	 Regarding claim 13, note providing a third audio presentation of a description of at least one of the plurality of header input sources that is assigned the index value comprising the zero before providing the second audio presentation of a description of the second plurality of input sources that are assigned the first index value (this is prompting the non-static elements before making a determination regarding the elements set to be dismissed, see Alderson para 45-47, 62, 67). 

18.	Regarding claim 14, note preventing a third audio presentation of a description of the first plurality of input sources that are assigned the index value comprising the zero (when the other static elements are prompted, and then the non-static element is read, see Alderson para 43-46).

19.	Regarding claim 16, Hartrell shows the first panel is displayed with a first amount of stipple that is different than a second amount of stipple used to display the second panel (see para 51 for example which does this to delineate the order of the panels.  It would have been obvious to a person with ordinary skill in the art to have this in Alderson, because it would provide an efficient way to show the navigation order in which panels will be read).  

20.	Regarding claim 17, Alderson shows a non-transitory machine readable medium storing instructions executable by a processing resource (para37, Figure 1) to assign a positive index value to a first input source of a first panel of a graphical user interface (GUI) (para 42-43 – note the identifier value assigned to an element on the panel in the interface.  The element may be an input source such as the radio button in para 46, Figure 4); receive a first select signal from the GUI corresponding to the first input source, and in response assign a negative index value to the first input source (para 43-45 show assigning identifier values in general to change the order, and para 62 shows assigning the negative identifier to dismiss the input source element); responsive to an assigning of the negative index value to the first input source, navigate to a second panel of the GUI, wherein the second panel of the GUI includes a second input source and wherein the second input source is assigned a positive index value (para 42-46, Figure 5, 6A-B and note how the next element is set to be read, thus being assigned a positive value); receive a second select signal from the GUI corresponding to the second input source and in response assign a negative index value to the second input source (again this is dismissing this second input source element, see para 47, 62, and 67); responsive to an assigning of the negative index value to the second input source, navigate to a third panel of the GUI, wherein the third panel of the GUI includes a third input source, and wherein the third input source is assigned the positive index value (para 42-46, Figure 5, 6A-B and note how the next element is set to be read, thus being assigned a positive value); responsive to a generation of the third panel, limit a focus of a speech reader to provide an audio presentation of data describing the third input source assigned the positive index value (Figures 5, 6A-B, para 43-45 show the stepping through of the input source elements set to be read, in this case just the third input source element.  The other two were dismissed as in para 62), wherein an order of the audio presentation is defined by a quantitative value of the positive index value assigned to the third input source (see para 43-45 and Figure 5 and note the sequence order of the audio presentation of the speech reader is defined by a quantitative value of the positive index assigned to the third input source).  Alderson does not go into the specific details of generating the second panel per se upon the selection, but does show the reader will output or navigate to the second panel.  Furthermore, Hartrell shows generating a second panel upon a user selection, in order to navigate to another panel (para 24, 36 – note how the panel is then generated onto the GUI and for example in para 36 this is in response to an action event such as a prompt).  It would have been obvious to a person with ordinary skill in the art to have this in Alderson, because it would provide an efficient way to guarantee navigating to a second panel upon an action event or prompt.   Alderson does not specifically show the selection being a touch signal per se, but mentions efficiently selecting the input source element.  Furthermore, Hartrell shows a touch selection as an efficient way to select the input source element or panel (para 28).  It would have been obvious to a person with ordinary skill in the art to have this in Alderson, because it would provide an efficient way to select the input source element/panel.

21.	Regarding claim 18, the third panel comprises a dialog box containing the third input source (see the dialog box element in Alderson para 40, 43, Figure 4).
22. 	Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alderson (US 2004/0145607) and Hartrell et al (US 2017/0083196) and Gharpure et al (US 2011/0154212).

23.	Regarding claim 15, neither Alderson nor Hartrell show that the computing system is a printing device per se, but do describe a screen reader for applications that output to other output devices (Figures 1, 2).  Furthermore, Gharpure shows a screen reader used for a printer, as an efficient way to use a screen reader to read input element options for an application that outputs to an output device (para 26).  It would have been obvious to a person with ordinary skill in the art to have this with Alderson, especially as modified by Hartrell, because it would provide an efficient way to screen read the input element options for use with an application that outputs to a printer. 
24. 	Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alderson (US 2004/0145607) and Hartrell et al (US 2017/0083196) and Aggarwal et al (US 2018/0018470).

	25.	Regarding claim 19, Alderson shows shifting the focus of the speech reader to an input source corresponding to a selection (para 19, 27, 28), and Hartrell shows a touch select signal (para 28) but neither Alderson nor Hartrell show a selection being a long press touch signal per se.  Aggarwal however does show a long press touch as a convenient type of selection (para 101 shows this).  It would have been obvious to a person with ordinary skill in the art to have this in Alderson, especially as modified by Hartrell, because it would provide a convenient way to select the input source and shift the focus.

26.	Regarding claim 20, Alderson shows shifting the focus of the speech reader to an input source corresponding to a selection (para 19, 27, 28), and Hartrell shows a touch select signal (para 28) but neither Alderson nor Hartrell show a selection being a multi touch signal per se.  Aggarwal however does show a multi touch as a convenient type of selection (para 101 shows this).  It would have been obvious to a person with ordinary skill in the art to have this in Alderson, especially as modified by Hartrell, because it would provide a convenient way to select the input source and shift the focus.
27.	Applicant's arguments filed have been fully considered but they are not persuasive.  Applicant argues that the references do not show how an order of the audio presentation is defined by a quantitative value of the second and third index values, or a positive quantitative value of the plurality of index values assigned to the corresponding second plurality of input sources, or a quantitative value of the positive index value assigned to the third input source.  Please note that para 43-45 in particular, as well as para 48-53 and 62, show index values assigned to the input sources to establish the order of sequence of the speech reader audio presentation.  These indices include in some cases a particular set of indices assigned to the input sources, or for example the third and/or second of a particular set of indices as described in the Action.  Also, “quantitative value” is really just another way to say the numerical value, and for example this establishes the sequence order, such as by following the numerical order of indices as shown in Alderson.  The recited feature thus is still broad and shown in the prior art as described in the Action.  Please note that certain additional features were discussed in the Interview on 12/17/20 such as prioritizing sources within the same panel and other details about the input sources, but the amendment does not appear to contain these features.  
28.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



29.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN PAUL SAX whose telephone number is (571)272-4072.  The examiner can normally be reached on Monday - Friday, 9:30 - 6:00 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEVEN P SAX/Primary Examiner, Art Unit 2174